Citation Nr: 1235898	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  The Veteran timely appealed that issue.

The Veteran indicated on his substantive appeal, VA Form 9 that he wished to have a hearing before a Veterans Law Judge; such was scheduled for July 2011 and the Veteran was informed of that hearing in a June 2011 letter.  The Veteran failed to report for that hearing and has not provided any statement of good cause for failing to appear for that scheduled hearing.  Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed to addressing this case without a hearing.  See 38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reflects diagnoses of diabetes mellitus and hypertension.  The Veteran's diabetes was service-connected in an August 2007 rating decision.

The Veteran underwent a VA examination of his diabetes mellitus in April 2007, at which time it was concluded by the examiner that his hypertension was not related to his diabetes.  There was no rationale accompanying that opinion.  In a September 2007 VA treatment note, the Veteran's treating VA doctor indicated that the Veteran's blood pressure was high and his blood pressure "is directly related to diabetes.  I am aggressively managing [his hypertension] because of the diabetes."  No rationale for that opinion was given either.  The Veteran submitted a December 2008 handwritten letter from a VA doctor, who may be the Veteran's treating physician, stating that: 

The Veteran's hypertension is less likely than not related to his service-connected diabetes mellitus, type II.  His service-connected diabetes mellitus, type II, and mild hypertension were discovered during the same time frame.  Hypertension is a common occurrence in a moderately obese male in the Veteran's age group.  Further, the Veteran's hypertension has not been aggravated by his diabetes mellitus, type II.

The Board notes that the above opinion does not provide a rationale for the portion of the opinion that addresses the aggravation aspect of a secondary service connection claim.  

After weighing all of the evidence, the Board finds that none of the above opinions are completely adequate in this case and therefore, a remand is necessary in order to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board additionally notes that it appears that the Veteran was diagnosed with diabetes in August 2006, as noted in the April 2007 VA examination.  The December 2008 letter indicates that the Veteran's hypertension was diagnosed at approximately the same time.  The Board notes that the earliest treatment records of record are from November 2006.  Thus, it appears that there are missing treatment records, either private or VA, which are not in the record and are currently outstanding.  Attempts to obtain such records should be made on remand, as well as any ongoing private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Marion VA Medical Center, or any other VA medical facility that may have treated the Veteran, which are not currently of record and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate physician to determine whether any current hypertensive disorder is related to service or service-connected diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any hypertensive disorder found.  The examiner should then opine whether the Veteran's hypertensive disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service.  The examiner should specifically discuss the Veteran's service treatment records which have blood pressure readings, including his December 1969 enlistment examination, a December 1970 treatment record and his September 1971 separation examination.

The examiner should additionally opine as to whether the Veteran's hypertension is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his diabetes.  The examiner MUST address both causation and aggravation in that opinion.

The examiner should specifically address the April 2007 VA examination report, the September 2007 treatment note from the Veteran's treating VA physician and the December 2008 handwritten letter.  The examiner should additionally address any of the Veteran's lay evidence and assertions, including that his hypertension is due to his diabetes.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


